Me. Justice del Toeo
delivered tbe opinion of tbe court.'
Angel Vega petitioned this court for a writ of certiorari addressed to the judge of tbe District Court of Aguadilla. Tbe writ was granted, tbe original record was sent up and tbe case was finally submitted for our consideration and decision.
From an examination of tbe petition and tbe record it appears that tbe firm of Blanco López & Company sued Angel Vega in tbe Municipal Court of Arecibo for tbe sum of $192; that Angel Vega moved for and obtained a change of venue to tbe Municipal Court of San Sebastián, his place of residence ; that tbe court sustained a demurrer filed by defendant *701Angel Vega on the ground that the complaint did not state facts sufficient to determine a cause of action- and gave the plaintiff ten days within which to amend his complaint; that the said ten days having expired without the plaintiff’s having amended his complaint, the defendant moved for and obtained a judgment of non pros.; that the plaintiff thereupon appealed to the district court, in which the records were filed in or about April, 1916; that on June 28, 1918, the plaintiff-appellants, Blanco López & Company, moved the district court “that defendant Angel Vega be considered as having abandoned his demurrer pleaded in the lower court and that the plaintiffs be allowed therefore to prove the allegations of their complaint,” because the said defendant had not paid the required fees, and that on the said 28th of June the district court refused to consider the defendant’s demurrer, heard the evidence of the plaintiffs and adjudged that the defendant pay to the plaintiffs the amount sued for.
We are of the opinion that petitioner Angel Vega is right. The appeal was taken by the plaintiffs and filed in the district court. The appellate court had before it a copy of the pleadings filed in the municipal court upon due payment of the fees prescribed by law (Acts of 1915, p. 45). It appears that the plaintiff-appellant^ paid the fees required for entering the case in the docket and setting the same for trial. The defendant-appellee filed no new pleading. This being so, he was not obliged to pay any additional fee. The law did not expressly require this of him and therefore the court was not justified in refusing to consider his pleading, especially as this, was a demurrer based on the ground that the complaint did not state facts sufficient to determine a cause of action.
The opinion in the case of García v. Córdova, 24 P. R. R. 821, should be considered in connection with our present decision for the purpose of determining the scope of the jurisprudence established.
The judgment of June 28, 1918, should be set aside and *702the case remanded to the district court for further proceeding in acordance with the law.

Reversed and remanded.

Chief Justice Hernández and Justices' Wolf, Aldrey and Hutchison concuried.